Appeal from a judgment of Genesee County Court (Noonan, J.), entered June 4, 2002, convicting defendant upon his plea of guilty of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that County Court abused its discretion in denying his application for youthful offender status (see People v Jones, 288 AD2d 397 [2001], lv denied 97 NY2d 730 [2002]). In any event, that contention lacks merit. The sentence is not unduly harsh or severe. Present — Pine, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.